IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WARNELL OWENS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0490

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 21, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Warnell Owens, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.